ORDER PER CURIAM. This matter coming on for consideration by the Court upon the Report of Findings of fact, Conclusions of Law and Recommendation of the Judicial Standards Commission based upon a Stipulation and Agreement between Respondent Ignacio N. Garcia, being approved by his attorney, Michael S. Sanchez, and Samuel W. Jones for the Commission, and the Court having considered the matter and being sufficiently advised; NOW, THEREFORE, IT IS ORDERED that the recommendations of the Judicial Standards Commission are hereby adopted by the Court, as follows: (1) Ignacio N. Garcia is hereby suspended from his position as Magistrate Judge, Division I, Socorro, New Mexico, for a period of two months, of which one month will be without pay, said suspension to begin May 15, 1989. (2) Ignacio N. Garcia will, during the period of his absence, seek out and participate in a training course designed for magistrate judges and will make the necessary arrangements to work with one or more fellow magistrates on a daily basis for a minimum of thirty (30) days. He will obtain prior approval from the Judicial Standards Commission as to his selection of the training course and the fellow magistrates and will furnish evidence of satisfactory compliance to the Administrative Office of the Courts. He will bear the cost of the training. (3) Upon returning to the bench following his period of suspension, Ignacio N. Garcia will be on probation for one year during which time he will be subject to periodic review by the Administrative Office of the Courts. (4) The Judicial Standards Commission will retain jurisdiction of these proceedings to ensure compliance. (5) Ignacio N. Garcia will pay the costs incurred by the Judicial Standards Commission in this matter in the sum of $507.78. (6) That as provided in the Stipulation and Agreement, Ignacio N. Garcia will help to cause the Socorro County Court to be moved to acceptable quarters. IT IS SO ORDERED.